Citation Nr: 0532958	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
prolapse of the uterus with stress incontinence for the 
period from May 23, 1992, to September 20, 2001.

2.  Entitlement to a compensable rating for a prolapse of the 
uterus with stress incontinence for the period since 
September 20, 2001.

3.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
and on a period of active duty training (ACDUTRA) in July 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

This case was remanded by the Board in January 2004 for 
further development and is now ready for appellate review.

As a procedural matter, the Board notes that the veteran 
originally filed for an increased (compensable) rating for a 
prolapsed uterus in October 2000.  Upon review of the file, 
the RO determined that an error had been made at the time 
service connection was originally granted.  In essence, the 
RO concluded that while the veteran had been assigned a 
noncompensable rating from May 1992 (the date after military 
discharge), she was, in fact, entitled to a 30 percent rating 
from May 1992.  

Nonetheless, as part of her claim for an increase, the 
veteran underwent a VA examination in September 2001.  Based 
on the evidence that there was no prolapse shown, the RO 
reduced the, in effect, 30 percent to 0 percent effective 
September 2001.  She now appeals both the 30 percent rating 
prior to September 2001 and the noncompensable rating since.


FINDINGS OF FACT

1.  Prior to September 20, 2001, the veteran's prolapsed 
uterus disability was manifested by subjective complaints of 
difficulty holding urine; objective evidence showed an 
incomplete prolapse of the uterus.

2.  Since September 20, 2001, the veteran's prolapsed uterus 
disability has been manifested by subjective complaints of 
occasional urine leakage; objective evidence shows no 
prolapsed uterus.

3.  The medical evidence indicates that the veteran 
experienced psychiatric symptomatology prior to her entrance 
onto ACDUTRA in July 1997.

4.  A line of duty determination found that the veteran's 
psychiatric disorder existed prior to her period of ACDUTRA 
and was not aggravated by service.

5.  The medical evidence does not show that the veteran's 
pre-service psychiatric symptomatology underwent a permanent 
increase in severity as a result of a period of ACDUTRA in 
July 1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
prolapse of the uterus with stress incontinence for the 
period from May 23, 1992, to September 20, 2001, has not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Code (DC) 
7621 (2005).

2.  The criteria for a compensable rating for a prolapse of 
the uterus with stress incontinence for the period since 
September 20, 2001, has not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.116, DC 7621 (2005).

3.  A bipolar disorder was not incurred in or aggravated 
during the veteran's period  of active military service nor 
during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

I.  Rating in Excess of 30 Percent for a Prolapse of the 
Uterus with Stress Incontinence for the Period From May 23, 
1992, to September 20, 2001

In order for the veteran to receive a rating higher than 30 
percent for a prolapsed uterus, the medical evidence must 
show a complete prolapse through the vagina and introitus.  

After a longitudinal review of the record during the relevant 
time period, the Board finds no medical evidence of a 
complete uterine prolapse.  While the veteran sought 
treatment for a variety of medical and psychological 
problems, there were no complaints of, treatment for, or 
diagnoses related to gynecological or genitourinary 
symptomatology.  

Therefore, there is no basis for a higher rating for a 
prolapsed uterus for the period from May 1992 to September 
2001.

II.  Entitlement to a Compensable Rating for a Prolapse of 
the Uterus with Stress Incontinence for the Period Since 
September 20, 2001

In order for the veteran to receive a current compensable 
rating for a prolapsed uterus, the medical evidence must show 
an incomplete prolapse.  

In this case, the most recent VA examination failed to 
reflect a current prolapse of the veteran's uterus.  
Specifically, in a September 2001 VA gynecological disorders 
examination, the veteran related being involved in an 
accident while on active duty at which time a heavy object 
fell on her stomach causing her urinary loss and back pain.  
She related that she had since had problems controlling her 
urine and would lose her urine during jogging, coughing, or 
sneezing.  

Significantly, a physical examination revealed a normal 
parous, introitus, and vagina.  The uterus was noted to be 
midline anterior, not significantly enlarged and still well 
supported.  When straining, there was no loss of the ureteral 
vesicle angle and no presence of any cysts or rectocele.  The 
examiner concluded that the veteran "[did] not have any 
uterine prolapse."  The examiner further attributed the 
veteran's complaints of occasional urine loss to an increase 
in her weight.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion that no current 
prolapse is shown to be of great probative value.

Moreover, there is no medical evidence of record contrary to 
the VA examiner's opinion.  In a March 2002 outpatient 
treatment record, it was noted that the veteran underwent 
cystoscopy and tolerated the procedure well.  She had been 
started on medication to help with urinary urgency, which had 
helped.  The veteran related that her urgency had resolved 
but felt that it was going to start again when she ran out of 
the medication.  However, there is no current evidence of a 
uterine prolapse.  Therefore, the claim is denied.

III.  Entitlement to Service Connection for a Bipolar 
Disorder

In addition to the laws and regulations outlined above, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2005); see Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24) (2002); Mercado-
Martinez, 11 Vet. App. 415 (1998).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation; an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  

Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records from the veteran's period of active 
duty show no complaints of, treatment for, or diagnosis 
related to a psychiatric disorder, nor has she so maintained.  
Rather, she contends that she was first diagnosed with a 
bipolar disorder during a period of ACDUTRA in July 1997.

Verification of the veteran's military duty reflects that she 
was on ACDUTRA beginning July 11, 1997.  From information 
obtained from a Line of Duty investigation, it is apparent 
that she reported for duty on July 11, 1997.  At the time, 
she was reportedly "distraught but functional."  On July 
15, 1997, she reported for duty but was "barely able to 
function."  On July 16, 1997, she failed to report, but left 
a message that she would call later and explain why she could 
not report.  

On July 17, 1997, her brother called and stated that the 
veteran did not appear to be in her right mind.  She had been 
found wandering on the road, staring into space, and talking 
to the wall.  She was taken home by her family.  Later, the 
family was told that the veteran needed to pick up paperwork 
to be seen at the base and that if she did not appear she 
would be charged with AWOL and an Article 15 would be 
initiated.  

On July 18, 1997, the veteran reported for medical care and 
reported a three week history of hallucinations, ideas of 
reference, and mood lability.  The examiner noted that the 
veteran was not mentally sound and that the illness was not 
incurred in the line of duty as the "symptoms began prior to 
duty."  

In the initial psychiatric evaluation dated July 18, 1997, 
the veteran related that her problems started three weeks 
previously.  She stated that she began hearing voices of 
people who were living in her apartment complex and felt they 
were talking about her.  She denied any previous psychiatric 
treatment but acknowledged to another examiner that she may 
have had similar symptoms in the past which were untreated.  

The clinical impressions included psychosis, not otherwise 
specified, rule/out bipolar disorder, rule/out 
schizophreniform disorder, and rule/out organic psychosis.  
She was admitted to a psychiatric unit for further evaluation 
and treatment.

The hospital admission record reflected that the veteran 
reported that she was overwhelmed by numerous stressors, 
including job, children, and impending divorce.  She 
indicated that "beginning around June, [she] was hyperactive 
and initially euphoric.  This regressed to feeling more out 
of control and disorganized [with] auditory hallucinations, 
delusions, thought she had special powers e.g. telepathic."  
She was diagnosed with a bipolar disorder and started on 
medication but after two days, signed herself out against 
medical advise.  

In an August 1997 Report of Investigation Line of Duty and 
Misconduct Status, it was noted that the veteran had a pre-
existing psychosis which was not in the line of duty and not 
due to her own misconduct, but existed prior to service and 
was not aggravated by military duty.  As noted above, 
subsequent outpatient treatment records reflect a well-
documented diagnosis of bipolar disorder.

In a September 2001 VA examination, the veteran related that 
she began to experience symptoms of a bipolar disorder in 
1996.  She noted that she was experiencing multiple 
stressors, including working part-time, going to school part-
time, and going through a divorce.  Her symptoms began with a 
disturbing ringing in her ears, and progressed to, among 
other things, hearing voices, feelings of suspiciousness, a 
labile mood, mental confusion, difficulty sleeping, thoughts 
of jumping off a building, and inexplicable wandering.  After 
a physical examination, the final diagnosis was bipolar 
disorder with psychotic features.

While there is no confirmed medical diagnosis of a 
psychiatric disorder prior to the time that the veteran 
entered ACDUTRA in July 1997, it is apparent from the 
contemporaneous medical records and her own reported history 
that she had been experiencing psychiatric symptomatology 
prior to ACDUTRA.  

Moreover, she has continued to acknowledge that she 
experienced psychiatric symptomatology prior to ACDUTRA as 
reflected in the September 2001 VA examination.  Therefore, 
the Board finds that the medical facts and principles reflect 
that the veteran had pre-existing psychiatric symptoms prior 
to her period of ACDUTRA.  

Next, the evidence does not show that there was an increase 
in the veteran's pre-ACDUTRA psychiatric symptoms during her 
relatively brief period of ACDUTRA.  To this end, the Board 
places significant probative value on the August 1997 Report 
of Investigation Line of Duty and Misconduct Status, where a 
determination was made that the veteran's disorder existed 
prior to service and was not aggravated thereby.  

The veteran herself has maintained that she was initially 
diagnosed while on active duty; however, the medical evidence 
reflects psychiatric symptomatology prior to her period of 
ACDUTRA and a military determination has been made that her 
disorder was not aggravated by military service.  Given that 
there is no contrary medical evidence in the file, the Board 
finds that the claim for a bipolar disorder is denied.

Further, the mere contention of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate her current claim with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

With respect to all the veteran's claims, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to her 
present appeal by correspondence dated in May 2001, prior to 
the initial adjudication of the claims, and again in June 
2004, January 2005, and March 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed her of the evidence not of 
record that was necessary to substantiate her claims and 
identified which parties were expected to provide such 
evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to her claims.  There is no allegation 
from the veteran that she has any evidence in her possession 
that is needed for a full and fair adjudication of these 
claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  She was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the October 2002 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 2001.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.




ORDER

The claim for entitlement to a rating in excess of 30 percent 
for a prolapse of the uterus with stress incontinence for the 
period from May 23, 1992, to September 20, 2001, is denied.

The claim for entitlement to a compensable rating for a 
prolapse of the uterus with stress incontinence for the 
period since September 20, 2001, is denied.

The claim for entitlement to service connection for a bipolar 
disorder is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


